Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivey (US 2488195) in view of Karliner.
Regarding claim 1, Ivey teaches a paint application system comprising: an applicator (2), said applicator comprising a body member (4) defining an open topped body into which a distributor member (34) is received, the distributor member is placed within the body member, such that there is a gap (46) formed between an inner surface of the body member and an outer surface of the distributor member; and a supply unit (80) in fluid communication with the applicator and having a positive pressure source (84) for supplying paint to the distributor member and a negative pressure source (28) for supplying a negative pressure to the gap so as to form a vacuum about a perimeter of the distributor member, said vacuum directly passing over the outer surface of the distributor member (the outer 
Ivey does not teach that the applicator is capable of contacting and moving across a surface to be painted to directly apply paint to the surface, that the distributor member has a pad attached to an external surface thereof for contacting the surface to be painted to release paint thereto; that the distributor member is able to receive paint from the positive pressure source and to distribute the paint to the pad such that it is evenly distributed across the pad for application to the surface; that the positive pressure source supplies paint to the pad of the distributor member; that the paint saturates the pad and any excess paint on the pad during the release of the paint from the pad to the surface to be painted is collected by the negative pressure at the gap and removed from the applicator.
Karliner teaches an applicator (67) that is capable of contacting and moving across a surface to be painted to directly apply paint to the surface, that the distributor member has a pad (67) attached to an external surface thereof for contacting the surface to be painted to release paint thereto; a distributor member (63) is able to receive paint from the positive pressure source and to distribute the paint to the pad such that it is evenly distributed across the pad for application to the surface (via apertures 68); a positive pressure source (64) that supplies paint to the pad of the distributor member. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the spray applicator of Ivey with an applicator that is capable of contacting and moving across a surface to be painted to directly apply paint to the surface, wherein the distributor member has a pad attached to an external surface thereof for contacting the 
It is noted that this combination would inherently be capable of performing the claimed function “the paint saturates the pad and any excess paint on the pad during the release of the paint from the pad to the surface to be painted is collected by the negative pressure at the gap and removed from the applicator” because the paint would flow through the apertures taught by Karliner and the gap of Ivey would be capable of removing the excess paint.
Regarding claim 2, the combination of Ivey and Karliner teaches a paint application system according to claim 1, wherein the negative pressure is supplied to the gap so as to be directed about a periphery of the pad of the distributor member (Ivey, Figs. 2 and 3).
Regarding claim 10, Ivey teaches a method of painting a surface comprising: supplying paint from a paint source (80) to an applicator for direct application of the paint to the surface, the applicator having a body member (4) defining an open topped body into which a distributor member (34) is received, the distributor member having a substantially hollow body that is able to receive the paint from the paint source, and wherein the distributor member is placed within the body member such that there is a gap (46) formed between an inner surface of the body member and an outer surface of the distributor member; supplying a vacuum (via 28) to the gap to collect any excess paint being supplied to the distributor member from the paint source, said vacuum directly passing over the outer surface of the distributor member (the outer surface of the distributor member defines the gap through which the vacuum passes; therefore the vacuum must pass directly over it); and removing and collecting the excess paint (in 32).

Karliner teaches a distributor member (63) that has a pad (67) attached to an external surface thereof for contacting the surface and to release paint thereto; wherein the distributor member hollow space (63) is capable of distributing the paint to the pad such that it is evenly distributed across the pad for application to the surface (via apertures 68).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the distributor member of Ivey with a distributor member that has a pad attached to an external surface thereof for contacting the surface and to release paint thereto; wherein the distributor member hollow space is capable of distributing the paint to the pad such that it is evenly distributed across the pad for application to the surface as taught by Karliner, wherein doing so would merely be a matter of simple substitution of one applicator with another.
Regarding claim 11, the combination of Ivey and Karliner teaches a method according to claim 10, wherein the step of supplying paint from a paint source comprises supplying paint under pressure (Ivey, via 84) to the distributor member of the applicator.
Regarding claim 12, the combination of Ivey and Karliner teaches a method according to claim 10, wherein the step of supplying a negative pressure to the gap comprises supplying negative pressure from a negative pressure source (Ivey, 28) to the gap.
Regarding claim 13, the combination of Ivey and Karliner teaches a method according to claim 12, wherein the step of supplying negative pressure to the gap comprises supplying the negative pressure to the gap such that it is distributed about a periphery of the distributor member of the applicator (Ivey, Figs. 2 and 3).

Regarding claim 15, the combination of Ivey and Karliner teaches a method according to claim 14, wherein the collection reservoir is located remote from the applicator (Ivey, Fig. 1).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivey and Karliner as applied to claim 2 above, and further in view of Noble (US 2949620).
Regarding claim 7, the combination of Ivey and Karliner teaches a paint application system according to claim 2, but does not teach that the negative pressure and the paint are supplied to the applicator by way of a pair of tubes arranged in a substantially co- axial manner.
Noble teaches an applicator (30) with a supply tube (22) and a negative pressure tube (20) that are arranged in a substantially co-axial manner.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Ivey and Karliner such that the negative pressure and the paint are supplied to the applicator by way of a pair of tubes arranged in a substantially co-axial manner, wherein doing so would merely be using a known and convenient arrangement of parts with predictable results.
Regarding claim 8, the combination of Ivey, Karliner, and Noble teaches a paint application system according to claim 7, but does not teach that any excess paint collected by the negative pressure source is returned to the supply unit for storage. Instead, Ivey teaches a storage unit that is separate from the supply unit.
Noble teaches a supply unit (11) that also has storage (13) for the liquid collected by the negative pressure source.

Regarding claim 9, the combination of Ivey, Karliner and Noble teaches a paint application system according to claim 8, wherein the supply unit comprises a return reservoir (Ivey 32; Noble 13) for collecting the excess paint collected from the applicator by the negative pressure.

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant argues that element 34 of Ivey is an “intermediate casing” and does not read on the claimed distributor member. Applicant further argues that only valve members 88 and 90 of Ivey should be considered as the claimed distributor member.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In this case, the specification describes the manifold 25 as the distributor member, but does not provide a special definition to limit the term “distributor member” to the particular structure disclosed. The term “distributor member” is therefore given its plain meaning: an element formed of one or more distinct elements that spreads out the paint. Turning to Ivey, the intermediate casing 34 receives paint at duct 70, the paint is spread from side to side in passageway 68, and then after passing between valve members 88 and 90 spreads further depending on the spacing of the valve members 88 and 90 to the front of the intermediate casing 34. The whole of intermediate casing 34 can therefore be considered the claimed “distributor member”.

In response, it is noted that both the Karliner device and the Ivey device are intended to be used to paint a surface. Furthermore, it is clear that the combination proposed above would be fully capable of painting a surface.
Applicant argues that vacuum in the Ivey device does not directly pass over the outer surface of the distributor member as claimed.
In response, it is noted that the claimed outer surface defines one boundary of the gap through which the vacuum passes. The vacuum therefore must pass directly over at least a portion the outer surface of the distributor member.
It is also noted that in the combination, the pad would necessarily extend past the flanges 35 and 37 of Ivey in order to contact the surface to be painted. A portion of the vacuum would therefore pass over a portion of the pad as well.
In response to the arguments that the vacuum arrangement of Ivey is isolated from the pain application and could not remove paint drops for the applicator or the surface being painted, it is noted that Ivey teaches adjusting the force of the vacuum to adjust the thickness of the layer of paint deposited on the surface, which indicates that the vacuum is not as isolated as argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754